In a proceeding to validate petitions designating Donald P. Augustine and Mulzim A. R. Fida-I as candidates in the Democratic Party primary election to be held on September 12, 1989, for the public office of Member of the City Council of the City of Mount Vernon, the appeal is from a judgment of the Supreme Court, Westchester County (Gurahian, J.), entered August 7, 1989, which granted the application.
Ordered that the judgment is affirmed, without costs or disbursements.
The objector’s failure to seek to invalidate the designating petitions in a timely manner pursuant to Election Law § 16-102 is fatal to his claim (see, Blenman v Herron, 51 NY2d 750; Matter of Thompson v Wallace, 45 NY2d 803; Matter of Bruno v Peyser, 40 NY2d 827). Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.